Filed 5/7/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 103

Tracey Decker,                                                        Appellant
     v.
ND Workforce Safety and Insurance,                                     Appellee
     and
Calfrac Well Services Corp.,                                      Respondent



                                No. 20200014

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

AFFIRMED.

Per Curiam.

Stephen D. Little, Bismarck, ND, for appellant; submitted on brief.

Douglas W. Gigler, Special Assistant Attorney General, Fargo, ND, for
appellee; submitted on brief.
                              Decker v. WSI
                              No. 20200014

Per Curiam.

[¶1] Tracey Decker appeals from a district court judgment affirming an
administrative law judge’s decision that affirmed a WSI order denying further
workers’ compensation benefits. Decker argues the greater weight of the
evidence establishes his April 17, 2015, work incident is a substantial
contributing factor regarding his current lumbar back condition. We
summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]   Jon J. Jensen, C.J.
       Daniel J. Crothers
       Gerald W. VandeWalle
       Jerod E. Tufte
       Lisa Fair McEvers




                                     1